UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: August 31 Date of reporting period: July 1, 2011 - June 30, 2012 PROXY VOTING RECORDS ROUMELL OPPORTUNISTIC VALUE FUND AMERICAN SELECT PORTFOLIO Security Meeting Type Annual Ticker Symbol SLA Meeting Date 6-Dec-2011 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROGER A. GIBSON No Vote N/A 2 JOHN P. KAYSER No Vote N/A 3 LEONARD W KEDROWSKI No Vote N/A 4 RICHARD K. RIEDERER No Vote N/A 5 JOSEPH D. STRAUSS No Vote N/A 6 JAMES M. WADE No Vote N/A 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE FUND FOR THE CURRENT FISCAL YEAR. Management No Vote N/A 3. TO APPROVE CHANGES TO THE FUND'S POLICY ON INVESTMENT IN REIT PREFERRED STOCK. Management No Vote N/A GILAT SATELLITE NETWORKS LTD. Security M51474118 Meeting Type Annual Ticker Symbol GILT Meeting Date 29-Dec-2011 Item Proposal Type Vote For/Against Management 1. RE-ELECTION OF DIRECTOR Management 1A JEREMY BLANK No Vote N/A 1B EHUD GANANI No Vote N/A 1C GILEAD HALEVY No Vote N/A 1D AMIRAM LEVINBERG No Vote N/A 1E KAREN SARID No Vote N/A 1F IZHAK TAMIR No Vote N/A ROUMELL OPPORTUNISTIC VALUE FUND 2. TO RE-ELECT DR. LEORA MERIDOR TO SERVE AS EXTERNAL DIRECTOR AND TO APPOVE THE COMPENSATION. Management No Vote N/A 2A. DO YOU HAVE A PERSONAL INTEREST IN THE ABOVE ITEM 2. (FORYES AND AGAINSTNO) Management No Vote N/A 3. GRANT 50,-EMPLOYEE DIRECTORS & EXTERNAL DIRECTORS (EXCEPT A. LEVINBERG) Management No Vote N/A 4. TO APPROVE THE TERMS FOR REMUNERATION OF MR. AMIRAM LEVINBERG FOR HIS SERVICES TO COMPANY AS CHAIRMAN OF THE BOARD OF DIRECTORS. Management No Vote N/A 5. TO GRANT 150, Management No Vote N/A 6. TO AMEND ARTICLES 68A AND 68B OF THE COMPANY'S ARTICLES OF ASSOCATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management No Vote N/A 7. TO APPROVE THE AMENDED INDEMNIFICATION LETTER TO BE PROVIDED TO DIRECTORS AND OFFICERS OF THE COMPANY. Management No Vote N/A 8. TO RATIFY AND APPOROVE THE APPOINTMENT OF KOST FORER GABBAY & KASIERER, AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management No Vote N/A DOVER MOTORSPORTS, INC. Security Meeting Type Annual Ticker Symbol DVD Meeting Date 25-Apr-2012 ISIN US2601741075 Agenda 933589410 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 HENRY B. TIPPIE No Vote N/A 2 R. RANDALL ROLLINS No Vote N/A 3 RICHARD K. STRUTHERS No Vote N/A ROUMELL OPPORTUNISTIC VALUE FUND TELLABS, INC. Security Meeting Type Annual Ticker Symbol TLAB Meeting Date 02-May-2012 ISIN US8796641004 Agenda 933598902 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BO HEDFORS Management No Vote N/A 1B. ELECTION OF DIRECTOR: MICHAEL E. LAVIN Management No Vote N/A 1C. ELECTION OF DIRECTOR: JAN H. SUWINSKI Management No Vote N/A 2. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management No Vote N/A 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED AUDITOR FOR Management No Vote N/A TETRA TECHNOLOGIES, INC. Security 88162F105 Meeting Type Annual Ticker Symbol TTI Meeting Date 08-May-2012 ISIN US88162F1057 Agenda 933569002 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS R. BATES, JR. No Vote N/A 2 STUART M. BRIGHTMAN No Vote N/A 3 PAUL D. COOMBS No Vote N/A 4 RALPH S. CUNNINGHAM No Vote N/A 5 TOM H. DELIMITROS No Vote N/A ROUMELL OPPORTUNISTIC VALUE FUND 6 GEOFFREY M. HERTEL No Vote N/A 7 KENNETH P. MITCHELL No Vote N/A 8 WILLIAM D. SULLIVAN No Vote N/A 9 KENNETH E. WHITE, JR. No Vote N/A 2. TO RATIFY AND APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS TETRA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management No Vote N/A 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF TETRA TECHNOLOGIES, INC. Management No Vote N/A DSP GROUP, INC. Security 23332B106 Meeting Type Annual Ticker Symbol DSPG Meeting Date 15-May-2012 ISIN US23332B1061 Agenda 933607092 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TOM LACEY# No Vote N/A 2 PATRICK TANGUY# No Vote N/A 3 KENNETH H. TRAUB# No Vote N/A 4 REUVEN REGEV$ No Vote N/A 2. PROPOSAL TO INCREASE THE NUMBER OF SHARES AUTHORIZED UNDER THE AMENDED AND RESTATED 1993 EMPLOYEE PURCHASE PLAN BY 500,000 SHARES. Management No Vote N/A 3. PROPOSAL TO APPROVE THE 2012 EQUITY INCENTIVE PLAN. Management No Vote N/A ROUMELL OPPORTUNISTIC VALUE FUND 4. PROPOSAL TO RATIFY THE SELECTION OF KOST FORER GABBAY & KASIERER AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL 2012. Management No Vote N/A 5. ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management No Vote N/A ULTRA PETROLEUM CORP. Security Meeting Type Annual and Special Meeting Ticker Symbol UPL Meeting Date 22-May-2012 ISIN CA9039141093 Agenda 933611700 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF MICHAEL D. WATFORD AS DIRECTOR Management No Vote N/A 1B ELECTION OF W. CHARLES HELTON AS DIRECTOR Management No Vote N/A 1C ELECTION OF STEPHEN J. MCDANIEL AS DIRECTOR Management No Vote N/A 1D ELECTION OF ROGER A. BROWN AS DIRECTOR Management No Vote N/A 02 APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION Management No Vote N/A 03 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION RESOLVED, THE SHAREHOLDERS OF THE COMPANY APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM 402 OF REGULATION S.K., INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE ACCOMPANYING COMPENSATION TABLES, AND THE RELATED NARRATIVE DISCUSSION, IN THE COMPANY'S MOST RECENT PROXY STATEMENT Management No Vote N/A 04 APPROVAL OF MATERIAL TERMS OF EXECUTIVE OFFICER PERFORMANCE GOALS Management No Vote N/A 05 IF PRESENTED, A SHAREHOLDER PROPOSAL WHICH IS OPPOSED BY THE BOARD OF DIRECTORS. Management No Vote N/A SIERRA WIRELESS, INC. Security Meeting Type Annual and Special Meeting Ticker Symbol SWIR Meeting Date 24-May-2012 ISIN CA8265161064 Agenda 933622575 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JASON W. COHENOUR No Vote N/A 2 GREGORY D. AASEN No Vote N/A 3 ROBIN A. ABRAMS No Vote N/A 4 PAUL G. CATAFORD No Vote N/A ROUMELL OPPORTUNISTIC VALUE FUND 5 CHARLES E. LEVINE No Vote N/A 6 KENT P. THEXTON No Vote N/A 02 APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management No Vote N/A 03 TO CONSIDER, AND, IF DEEMED ADVISABLE, PASS AN ORDINARY RESOLUTION AUTHORIZING AND APPROVING THE CONTINUATION AND THE AMENDMENT AND RESTATEMENT OF THE CORPORATION'S SHAREHOLDER RIGHTS PLAN. Management No Vote N/A TRANSACT TECHNOLOGIES INCORPORATED Security Meeting Type Annual Ticker Symbol TACT Meeting Date 30-May-2012 ISIN US8929181035 Agenda 933609844 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN M. DILLON No Vote N/A 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management No Vote N/A ROUMELL OPPORTUNISTIC VALUE FUND CHECKPOINT SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CKP Meeting Date 31-May-2012 ISIN US1628251035 Agenda 933617740 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GEORGE BABICH No Vote N/A 2 JULIE S. ENGLAND No Vote N/A 3 SALLY PEARSON No Vote N/A 2. TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE UNDER THE PLAN BY 400,000 SHARES. Management No Vote N/A 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management No Vote N/A 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS ("PWC") AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 30, Management No Vote N/A ROUMELL OPPORTUNISTIC VALUE FUND QAD INC. Security 74727D306 Meeting Type Annual Ticker Symbol QADA Meeting Date 12-Jun-2012 ISIN US74727D3061 Agenda 933634532 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 KARL F. LOPKER No Vote N/A 2 PAMELA M. LOPKER No Vote N/A 3 SCOTT J. ADELSON No Vote N/A 4 THOMAS J. O'MALIA No Vote N/A 5 LEE D. ROBERTS No Vote N/A 6 PETER R. VAN CUYLENBURG No Vote N/A 2 PROPOSAL TO APPROVE AN AMENDMENT TO THE QAD INC. 2 PROGRAM TO PROVIDE FOR AN INCREASE IN THE NUMBER OF SHARES OF CLASS A COMMON STOCK RESERVED FOR ISSUANCE BY 2,000,000 SHARES. Management No Vote N/A 3 PROPOSAL TO APPROVE THE MATERIAL TERMS FOR PAYMENT OF PERFORMANCE- BASED AWARDS ISSUED UNDER THE QAD INC. 2 THAT SUCH AWARDS QUALIFY AS PERFORMANCE-BASED UNDER INTERNAL REVENUE CODE SECTION 162(M). Management No Vote N/A ROUMELL OPPORTUNISTIC VALUE FUND QAD INC. Security 74727D207 Meeting Type Annual Ticker Symbol QADB Meeting Date 12-Jun-2012 ISIN US74727D2071 Agenda 933634532 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 KARL F. LOPKER No Vote N/A 2 PAMELA M. LOPKER No Vote N/A 3 SCOTT J. ADELSON No Vote N/A 4 THOMAS J. O'MALIA No Vote N/A 5 LEE D. ROBERTS No Vote N/A 6 PETER R. VAN CUYLENBURG No Vote N/A 2 PROPOSAL TO APPROVE AN AMENDMENT TO THE QAD INC. 2 PROGRAM TO PROVIDE FOR AN INCREASE IN THE NUMBER OF SHARES OF CLASS A COMMON STOCK RESERVED FOR ISSUANCE BY 2,000,000 SHARES. Management No Vote N/A 3 PROPOSAL TO APPROVE THE MATERIAL TERMS FOR PAYMENT OF PERFORMANCE- BASED AWARDS ISSUED UNDER THE QAD INC. 2 THAT SUCH AWARDS QUALIFY AS PERFORMANCE-BASED UNDER INTERNAL REVENUE CODE SECTION 162(M). Management No Vote N/A ROUMELL OPPORTUNISTIC VALUE FUND INTEROIL CORPORATION Security Meeting Type Annual Ticker Symbol IOC Meeting Date 15-Jun-2012 ISIN CA4609511064 Agenda 933641575 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GAYLEN J. BYKER No Vote N/A 2 ROGER N. GRUNDY No Vote N/A 3 ROGER LEWIS No Vote N/A 4 PHIL E. MULACEK No Vote N/A 5 FORD NICHOLSON No Vote N/A 6 CHRISTIAN M. VINSON No Vote N/A 02 THE APPOINTMENT OF PRICEWATERHOUSECOOPERS, CHARTERED ACCOUNTANTS, AS AUDITORS OF INTEROIL AT A REMUNERATION TO BE FIXED BY THE DIRECTORS OF INTEROIL. Management No Vote N/A SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ James C. Roumell Date: August 29, 2012 James C. Roumell President, Principal Executive Officer Roumell Opportunistic Value Fund
